Title: From John Adams to Boston Patriot, 16 April 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, April 16th, 1810.


AMSTERDAM, October 25, 1781—wrote to congress—“I see in the London Courant which arrived to day, an advertisement of a translation into English, of the address to the people of the Netherlands: so that this work is likely to be translated into all languages and read by all the world; notwithstanding the placards against it. I have before sent that of Utrecht: that of Holland is as follows.
The states of Holland and of West Friesland, to all those, who shall see these presents, or hear them read, greeting. As it is come to our knowledge, that notwithstanding the placards and ordinances from one time to another issued against the impression and dissemination of seditious and slanderous writings, there has been lately dispersed in various places of this province, a very seditious and slanderous libel, entitled: Aan het Volk van Nederland (to the people of the low countries) in which the supreme government of this country, his most serene highness our lord the prince hereditary statholder, as well as his illustrious predecessors, to whom, under God, we are indebted for the foundation and the maintenance of our republic, as well as of its liberty, are calumniated in the most scandalous and enormous manner; and in which the good people are invited to an insurrection, and to seditious commotions.
For these causes, being desirous to make provision in this case, without derogating from our former placards against lampoons, and other defamatory and scandalous writings, issued from time to time, and in particular from our renovation of the 18th of Jan. 1691, and our placard of the 7th of March 1754, we have thought fit, for the discovery of the author or authors, of the said seditious and slanderous libel, entitled, Aan het Volk van Nederland, and of his or their accomplices, to promise a reward of a thousand riders of gold, i.e. fourteen thousand florins, to him who shall give the necessary indications by which the author, writer, or printer of the said libel, or all those who may have had a part in it, in any other manner, may fall into the hands of justice, and may be convicted of the fact; and in case that the informer was an accomplice in it, we declare that we will pardon him, for whatever, upon this occasion he may have done amiss against his sovereign; moreover he shall also enjoy the reward in question, and his name shall not be pointed out, but kept secret: forbidding consequently, in the most solemn manner, by these presents, every one, of what estate, quality or condition soever he may be, to reprint in any manner, the said seditious and slanderous libel, to distribute, scatter or spread it, upon pain of the confiscation of the copies, and a fine of six thousand florins, besides, at least, an everlasting banishment from the province of Holland and West Friesland: which fine shall go one third to the officer who shall make the seizure, another third to the informer, and the remaining third to the use of the poor of the place, where the seizure shall be made. And whereas some persons to keep their unlawful practices concealed, may be tempted to pretend, that the libel in question, had been addressed to them under a simple cover, they know not by whom nor from what place, we ordain and decree, that all printers, booksellers, and moreover all and every one to whom the said seditious and slanderous libel, entitled, Aan het Volk van Nederland may be sent, whether to be sold, given as a present, distributed, lent or read, shall be held to carry it forthwith and deliver it to the officer or the magistrate of the place of their residence, or the place where they may receive it, under penalty of being held for disseminators of it, and as such punished, in the manner before pointed out; ordaining most expressly to our attorney general and to all our other officers to execute strictly and exactly the present placard, according to the form and contents of it, without dissimulation or connivance, under pain of being deprived of their employments.
 And to the end, that no one may pretend cause of ignorance, but that every one may know how he ought to conduct himself in this regard, we order that these presents be published and posted up, every where, where it belongs and where it is customary to do it. Done at the Hague, under the small seal of the country the 19th of October, 1781.By order of the states,
C. Clotterbooke.
Such are the severe measures which this government think themselves bound to take to suppress this libel! They will have however, a contrary effect; and will make a pamphlet familiar to all Europe, which would otherwise perhaps have been known only in a small circle. The Press cannot be wholly restrained. All attempts of that kind in France and Holland, are every day found to be ineffectual.
I consider the disputes in the city of Geneva, as arising from the progress of democratical principles in Europe: and this libel as a demonstration that there is a party in this country, and a very numerous party too, who are proselytes to democratical principles. Who and what has given rise to this assuming pride of the people, as it is called in Europe, in every part of which they have been so thoroughly abased?—The American revolution. The precepts, the reasonings and examples of the United States of America; disseminated, through every part of the world by the press, have convinced the understandings and have touched the heart.
When I say democratical principles, I do not mean that the world are about to adopt simple democracies for their government, for these are impracticable: but multitudes are convinced that the people should have a voice, a share, and be made an integral part; and that the government should be such a mixture, such a combination of the powers, of one, the few, and the many, as is best calculated to check and control each other; and oblige all to co-operate in this one democratical principle, that the end of all government is the happiness of the people; and in this other principle, that the greatest happiness of the greatest number, consistent with the rights of all, is the point to be obtained. These principles are now so widely spread, that despotisms, and monarchies and aristocracies, must conform to them, in some degree in practice, or hazard a total revolution, in religion and government throughout all Europe. The longer the American war lasts, the more the spirit of American government will spread in Europe, because the attention of the world will be fixed there, while the war continues. I have often wondered that the sovereigns of Europe, have not seen the danger to their authority, which arises from a continuance of this war. It is their interest to get it finished, that their subjects may no longer be employed in speculating about the principles of government.
The people of the seven united provinces appear to me of such a character, that they would make wild sterage, at the first admission to any share in government. And whether any intimations of a desire of change at this time, will not divide and weaken the nation, is a problem. I believe rather it will have a good effect, by convincing the government that they must exert themselves for the good of the people, to prevent them from exerting themselves in innovations.
Amsterdam, October 27, 1781—wrote to Dr. Franklin: “I had last night the honor of your letter of the 22d, and I most heartily congratulate the French court and nation on the acquisition of a Dauphin.
 I am told that the ships are the best that are to be had; that they are to be sold at a reasonable rate; so reasonable that the difference between the purchase and the freight is inconsiderable. So that the general opinion here seems to be, that the best course to be taken would be, to purchase the ships, which on their arrival in America would sell for more than their cost, and send them to America without loss of time. But in order to accomplish this there must be cash to pay the purchase. And after all, they may be taken and all lost. But it is said the season of the year advances fast when there will be little danger of British cruisers upon this coast. There are American masters of vessels here, of good reputation, who would be very glad to take the command at least of one of them.
As this whole transaction arose in France, under the authority of your excellency and colonel Laurens, I have never considered myself as having any power over those goods or ships, any more than over the casks of gold and silver which were sent here by Mr. Neckar, to go by the South Carolina, and which that minister had given Major Jackson an order to receive, but which, notwithstanding your excellency thought still so far under your jurisdiction, as to give orders that it should not be delivered to him.
If I were to advise, however, my advice would be this; to send Jackson here again, who was before sent here to conduct the business. If your excellency could spare the money, to purchase the ships, to do it, and send them to sea. If not, to sell part of the goods to pay the freight of the rest, or sell the whole, and pay the money to your excellency’s order. Or if you see fit to give Mr. de Neufville, or Messrs Fizeau & Co. or any other person, the conduct of the business, it will be equally to  your excellency’s most humble and obedient Servant.”
Amsterdam, November 1, 1781—wrote to congress: “It is still as problematical as ever, what is the political system of this country; and indeed, whether it has any system at all. They talk much, and deliberate long, but execute nothing. By the violence with which they speak of each other, a stranger would think them ripe for a civil war.
In the assembly of the states of Guilderland, held to consider the requisition of the king of France of a negotiation of five millions of florins, under the warrantee of the republic, the debates were sustained with great warmth. Some were for an alliance with France. The baron de Nagel, Senechal of Zutphen, evaded the putting of the question, and said among other things that “he had rather acknowledge the independence of the Americans, than contract an alliance with France.”
The baron van der Capellen de Marsch, was for an alliance with France and America, too. This nobleman, a near relation of the baron vander Capellen de Poll, of Overyssel, upon this occasion pronounced these words:—“That nothing being more natural, than to act in concert with the enemies of our enemy, it was an object of serious deliberation, to see if the interest of the republic, did not require to accept, without tergiversation, the invitations and offers of the Americans: that no condescension for England could hinder us at present from uniting ourselves against a common enemy with a nation so brave and so virtuous: a nation, which, after our example, owes its liberty to its valor, and even at this moment is employed in defending itself from the tyranny of the enemy of the two nations: that consequently nothing could restrain us from acknowledging the independence of this new republic. That our conduct differed very much from that held by our ancestors, who allied themselves with the Portuguese as soon as they shook off the yoke of the Spaniards: that there was no doubt that the said alliances with the enemies of our enemy, would soon restrain his fury and operate a general peace, advantageous for us.”
As this is the first opinion given openly, which has been published, in favor of acknowledging American independence, it deserves to be recorded; but it will be long, very long before the republic will be unanimously of his opinion, (or more properly the opinion of this noble family of Vander Capellens.)”
Amsterdam, November 12, 1781—wrote to Dr. Franklin: “By the last post, letters have been received in this town from Mr. Gillon, and from a passenger, Mr. Le Roy, by which and a note upon one of them by Mr. Lagoanere, it appears that the South Carolina sailed form Corunna on the seventeenth of October, and that captain Jackson, Mr. Trumbull, and my son are gone in an American privateer to Bilboa, in order to take passage from thence to America: so that the proposal I had the honor to make to your excellency of sending Jackson here cannot take place.
The goods remain here for orders and for cash or credit, to buy or hire the ships. If neither can be advanced by your excellency, there remains only one alternative, viz. either to sell a part to pay the freight of the rest, or let the whole remain here until congress can give orders concerning them. Your excellency must be sensible that nobody on this side the Atlantic, except yourself, has authority to give orders to sell part of the goods to pay the freight of the remainder.
These goods would be such an heartfelt comfort to our brave countrymen in the field, the ensuing winter, that I cannot but most ardently wish they might arrive in the month of January, or sooner; and therefore cannot but advise the sending of them, provided it is possible. The whole however, must be submitted to your excellency.”
Amsterdam, November 14, 1781—wrote to Major Jackson: “Last night I had the honor of your favor of the 26th of October, and congratulate you on your arrival at Bilboa, and your agreeable prospect of a passage to America. I thank you, sir, for your kind attention to my son, and wish you to take him home with you. Mr. Gardoqui will be so good as to furnish Charles, with stores and draw upon me.
What can be done with the continental property, I know not; unless Dr. Franklin will advance money to charter vessels to send them along to take their fate at all hazards. We shall do the best we can; but it is a melancholly and affecting disappointment. I presume you will have sailed before this reaches Spain, or I should be more particular.”
Amsterdam, November 19, 1781—wrote to Dr. Franklin: “Your obliging letter of the seventh inst. I had the honor to receive on Saturday night by Mr. Fox, to whom I shall be happy to shew every civilities in my power, according to the recommendation of your excellency and Mr. Franklin.
I have received a letter from capt. Jackson, and another from my boy at Bilboa, which inform me of their intention to embark for Salem in a privateer, which was to sail on the 16th, so that I suppose they are now at sea, bound home. I thank your excellency however, for your kind offer concerning my son.
As to the goods, the question still is what is to be done with them? There is here, a captain Grinnell, a sober, prudent man, who has long used this trade, to whom I read your excellency’s observations concerning sending the goods off, at this season of the year. He is of your excellency’s opinion concerning going through the English channel; but is confident, that from this time till Christmas, or a little later, it is the safest time of the whole year to go north about. He says there is no danger from privateers or cruisers, and that a good vessel, taking advantage of the first winter east winds, may go with the utmost safety to the ship and cargo, although the master and the crew may expect a little hardship from the cold and the wind. He insists upon it, if he had the care of any interest, public or private, he should choose this season for safety in preference to any other. He knows the vessels, and says they are very good, and that they are fast sailors. If the goods are to go, I should advise to give him the command of one of the vessels.
But the question is how we shall get the goods into our possession? They are now in possession of one of the owners of the ships, who, I expect will detain them until his demands are satisfied. There is no law, that I know of, which authorises him to detain them, but Le Droit du plus fort, ou, du plus subtil. But what avails a claim of law, in favor of the United States, in a country where such states are not acknowledged? It is certain, that no action could be maintained in favor of the United States, in any court of law in this country. So that we lie at mercy. Mr. de Neufville owns half of one of the vessels and a quarter of the other: but it is another of the owners, as I am told who has possession of the goods. I am promised information some time to day of the terms that will be insisted on. Commodore Gillon, I am told, engaged these ships and the goods were put on board before the charter parties were signed. He went out of the Texel without signing them: and one of the owners sent orders to the captains not to sail until they were signed, which was the reason of their being left behind. Our hands are in the lion’s mouth. If the terms shall not appear reasonable what shall we do? To sell the goods here at auction, I fear would sink half their value; but we had better lose half than the whole. And if this measure should become necessary, I should think it most adviseable for your excellency to desire Messrs. Fizeaux and Grand to appoint somebody to sell them, receive the money, pay out what is necessary to be paid, and keep the rest subject to your excellency’s orders. Commodore Gillon has not complied with his engagements to the owners: but this is a breach of a mere personal obligation on his part, for which the continental goods are not responsible in law or equity: but the owners of the vessels have possession of them, and we can have no advantage of law to get them out of their hands: so that I suppose a compromise must be made with them.
I think it is manifest that my letters to your excellency have been opened: which I wonder at the more as I have delivered them all to the house of Fizeau and Grand for greater safety of conveyance. I believe none of your excellency’s letters to me have been opened. The impressions of the seals have been all bright, smooth and fair."
Amsterdam, November 22, 1781—wrote to Dr. Franklin: Last evening were brought to me the proposals of the owners of the ships, in the following words—“To take from the owners of the vessels, the Liberty and Aurora, at the rate they shall be found to amount, not only of purchase money, but also of all other expences, made thereon, till the day of taking over the said vessels. Further to pay the half of the freight money that are agreed, and to give sufficient surety to the full satisfaction of the owners, for all costs and damages that may be suffered by the owners by reason of this sale of the said vessels, and the delivery of the goods that have been loaden therein, or by what reason it may be concerning this matter.”
From several hints that had been given me, I had apprehended that the goods would be detained for freight or other demands: but these proposals are more unreasonable than any I ever expected. The owners affirm the goods to be answerable to them, by the laws of this country. This I do not believe. But the question cannot be decided without a law-suit, and it is doubtful whether we can maintain one. But if we could, a law-suit in all cases and countries, is a caustic remedy, which ought never to be resorted to but in desperate cases. It will draw the business out into an unknown length. In the mean time our brave soldiers are freezing for want of hose and blankets. Mr de Neufville professes to be very fair, and says, that we may have his shares in the vessels, on any terms we think just; but the other owners will agree to nothing but the above proposals.
The first thing for us to do, is to get possession of the goods. If we had this, we might sell them, or send them in other vessels which we could have, on better terms. Mr. de Neufville is under embarrassments, of some sort or other, and certainly has not the forces to extricate the goods for us. If your excellency would empower Messrs. Fizeau and Grand to consult lawyers, bring a suit, or perhaps apply by the favour of the French Ambassador, to authority, to have the goods restored to the possession of congress or their servants, or to the house of Fizeau & Grand as in the service of congress, or your excellency, perhaps this would be the way to get the best terms. If, by the laws, the goods are answerable for any charges, these must be paid. The goods may in that case be sold in part, or in the whole, for repayment, or another and better vessel may be bought or hired to carry them home.”
Amsterdam, November 23, 1781—wrote to Messrs. John de Neufville and Son: “I should be obliged to you, if you would send me by the bearer, Mr. Thaxter, the remaining obligations which have been subscribed by me, in behalf of the United States, and which have not been disposed of. I have the honor to be, with great esteem, &c.”
Amsterdam, November 24, 1781—wrote to Messrs. John de Neufville and Son: “I have received your favor of this day’s date, together with four thousand florins in cash, 175 being deducted for the seven coopens of interest paid, being the amount of four obligations of the United States disposed of, by you. I received at the same time, two obligations with their coopons for the first half years interest paid by you. I received yesterday by Mr. Thaxter, one hundred and fifty five obligations with their coopons signed by me. If any opportunity should present of disposing any more, you may find them here at any time. I should be obliged to you, gentlemen, if you would let me have the account of your charges, commissions, &c. which shall be paid immediately.
Amsterdam, November 24, 1781—“Mr. Adams presents his most respectful compliments, to his excellency the Duke de la Vauguion, and begs leave to acquaint him, that by the last night’s post, he received from congress, some important dispatches, which it is his duty to communicate to the ambassador of France. Mr. Adams requests to be informed, what hour will be most convenient for him to wait on his excellency at the arms of Amsterdam. Meantime he most sincerely congratulates his excellency on the glorious news from America, by the duke de Lauzun of the surrender of Lord Cornwallis, with his whole army to the arms of the allies.
This card I sent by my Secretary, Mr. Thaxter. The duke returned for answer, that he would call upon me at my house, between twelve and one, to congratulate me on the news from America. Accordingly about one he came and spent with me an hour and an half. I communicated to him my fresh instructions and agreed to send him a copy of them tomorrow or next day by the chariot de poste, i. e. by the post waggon. He said he had not received any instructions from Versailles, upon the subject, but might receive some by next Tuesday’s post. He asked me what step I proposed to take in consequence of these instructions? I answered none, but with his participation and approbation: that I would be always ready to attend him at the Hague, or elsewhere, for the purpose of the most candid and confidential consultations, &c. He Said that he thought that the subject was very well seen (tres bien vû) and the measure very well concerted (tres bien combine) and that it would have a good effect at this time to counteract the artifice of the British ministry, in agreeing to the mediation of Russia, for a seperate peace with this republic.”
Amsterdam, November 25, 1781—wrote to the duke de la Vauguion: “I have the honor to inclose to your excellency a copy of the fresh instructions of congress, of the sixteenth of August last, which I received by the post the twenty-third instant. I have also received a further commission from congress, with full powers, to confer, treat, agree and conclude with the person or persons vested with equal powers, by his most christian majesty, and their high mightinesses, the states general of the united provinces of the Netherlands, of and concerning a treaty of alliance between his most christian majesty, the united provinces of the Netherlands, and the United States of America.
This measure was apparently concerted between the congress and the French minister residing near them, and seems to be very happily adapted to the present times and circumstances.
I beg leave to assure your excellency, that I shall be at all times ready to attend you, at the Hague or elsewhere, to confer with you in the most entire confidence respecting this negotiation, and shall take no material step in it, without your approbation and advice.
There are three ways of proposing this business to their high mightinesses. 1. Your excellency may alone propose it in the name of his most christian majesty. 2. It may be proposed jointly by the minister of his majesty and the minister of the United States. Or 3. It may be proposed by the minister of the United States alone, and as a consequence of his former proposal of a treaty of commerce. I beg leave to submit these three measures to your excellency’s consideration and shall very cheerfully comply with any, which you may most approve.”
Amsterdam, November 26, 1781—wrote to his excellency John Jay, Esq. at Madrid: “I had the honor to write you on the 26 inst by the post, a conveyance which I am determined to try until I am certainly informed of its infidelity: in which case I will ask the favor of the French or Spanish ambassadors to inclose my dispatches.
I have received by the last post, a duplicate of dispatches from congress, the originals of which I received some time ago. I presume you have received the same from congress, or from Passy: but if otherwise, I will inclose in a future letter a commission and instructions, for assisting at the conferences for peace, at Vienna or elsewhere, whenever they may take place. In this commission, congress have added Mr. Franklin, president Laurens, your excellency and Mr. Jefferson a measure, which has taken off my mind a vast load, which, if at any time I had ever expected I should be called to sustain alone, I fear would have been too heavy for my forces.
The captivity of Cornwallis and his army, is the most masterly measure, both in the conception and execution, which has been taken this war. When France and Spain shall consider the certain triumphant success which will ever attend them, while they maintain a naval superiority in the West Indies and on the coast of North America, it is to be hoped, they never will depart from that policy. Many here, are of opinion that this event will bring peace: but I am not of that mind, although it is very true there are distractions in the British cabinet, a formidable faction against lord George Germaine, and it is said the Bedford party are determined to move for peace.
The Rage of the nation is still too violent. I hope, however, that Minorca and Gibralter will not be long after York and Gloucester in their surrender: and in this case, perhaps, when the English shall see, that all the forces of France and Spain are at liberty to act against their possessions in the East and West Indies, they may begin to confess they have gone too far. Nevertheless, there is great reason to fear that their sulky obstinacy will hold out, until all their dominions beyond seas are gone. Indeed I know not whether we need regret even such an event. It is entertaining to see the arts with which they amuse the credulity of the nation where I am. The word peace is the charm that dissolves all their resentment and resolution; and there is no tale too absurd or too gross to obtain immediate belief if it tends to that end. Our late triumphs however have had an effect here. I have received several visits of congratulation in consequence of them from persons of consequence; from whom I did not expect them: but there are invisible fairies who discover in the night, all the operations of the patriot in the day.
There will probably be a proposal of a triple alliance, between France, America  and Holland. If Spain would join and make it quadruple, it would be so much the better.
General Green’s last action in South Carolina, in consequence of which that state and Georgia have both re-established their governments, is quite as glorious for the American arms, as the Capture of Cornwallis.—The action was supported with a noble constancy even by the militia: the victory was complete, and the English lost twelve hundred men.”
Amsterdam, December 1, 1781—wrote to Dr. Franklin: “Last night I had the honor of your letters of the 23d and 26th of last month. If it should be convenient for Mr. Barclay to come here and take the charge of the goods, it would be happy for me. I am also very happy to learn from your excellency, that our troops are tolerably well cloathed, and will be in a short time completely so. This information will make me less anxious about a little unavoidable delay, in the conveyance of the goods that are here.
Your proposals to Mr. de Neufville and Son, which I have communicated this day to the son, appear to me very reasonable, viz: to deliver the goods to me, and then make his demand for damages, which if thought reasonable, you will pay; if not, let them be settled by arbitration. I have not delivered your letter to him, nor given him any hint of its contents. I thought it safest to reflect upon it a little: but I believe I shall deliver it. I am under no fear of its hurting our political negotiations here. It is not in his power to do us good or harm in that way. I am of your opinion that Mr. de Neufville would not take the goods off our hands at a discount of ten per cent, nor double that sum. I believe he would be puzzled in his affairs by the attempt to take them, but wish I may be mistaken. I should be obliged to you for a copy of the terms on which he offered you to borrow money for us. I will examine Messrs. Fizeau’s accounts as soon as I can, but I believe it is right.
I am much pleased with your reflections on the glorious news. Few military plans were ever better laid or executed. It gives the English an appearance of littleness, while the allies appear great indeed. It is a demonstration to every thinking mind, that the pursuits of Britain are chimerical. But the affair of Trenton, of Saratoga, and twenty other plans might have taught this lesson long ago, that in a war on land America could defend herself against all the world. A very sensible officer in the British artillery, though a violent tory, acknowledged this to me, often in conversation, nine years ago: yet this opinion of his has not hindered him from serving against us, all the war.
Is the comte de Grasse gone to Newfoundland, Hallifax, New-York, Charleston, or the Islands? or is it not permitted to guess. He has behaved so well, however, that I am not afraid to trust him, let him be gone where-ever he will.
I have received letters from London, most earnestly importuning that a fund of cash may be established there, for Mr. Laurens, who is represented as suffering for want of necessaries. I have ventured to promise an hundred pounds for him out of the few guilders that Mr. de Neufville has obtained on the loan. But I have referred to your excellency who can do better for him than I can. I have received a pathetic letter too, from his daughter, who has been advised from London to write to your excellency and to me. I have informed her all I knew of the measures taken for his exchange, and have referred her to your excellency.
Since writing the above, the account of Messrs. Fizeau and Grand has been examined and found right, supposing the exchange to be right: so that I have returned it, enclosed.”
Amsterdam, November 29, 1781—wrote to Mr. Jennings. (N.B. This letter should have preceded the former.) “I have received your favors of 14th and 26th—thank you for the extract, and hope you will discover by whom and to whom it was written. I do not see the virtue, nor the wisdom, nor the honor of writing such things to the English. It would be sufficient one should think to write them to America. However, just as they please. As long as they pursue, with triumphant success, the system which was urged with so much ardour as to give offence, I am easy.
I thank you, sir, for your care in sending me receipts from the prisoners Manley, Talbot, Field, Curtis, Bass, Savil and Newcomb. The next time I send a bill, it shall not have my name upon it, which was unnecessarily done in this case and against my intention.
Pray put me into a safe way of writing to our friends at Madrid.
I have caused to be neatly bound the first volume of the Politique Hollandais: but have not yet found a conveyance for it to you. The first that presents I will embrace. We have no mail from London for a long time. I presume they will be kept back.
There will be much noise in parliament, but the madmen will pursue their course.—Their enemies must have more triumphs yet, and themselves more humiliations. We have yet more interesting news to hear, before the close of the campaign. The fate of Clinton and Graves is not less problematical at present than that of Cornwallis was six months ago.
Civil government is again established in Georgia and South Carolina, and I fancy all the southern states will have a quiet and a joyful winter.
Cornwallis has fared worse than Burgoyne. What an army has he sacrificed? Not less I believe than fifteen thousand Men. He comes, I hope to take his place among the lords. It is very proper that America should have at least one prisoner of war in each house of parliament, while the English have one American, a prisoner of state in the tower. When will the folly and absurdity of this nation have an end?
General Green’s victory, near Charlestown, is very nearly as important in the sum of things, as the capture of Cornwallis.—The cash which Cornwallis’s army, will spend in the back part of Virginia, Maryland and Pennsylvania, will be great resource to the people; and all the soldiers of that army who can work upon farms or at any kind of trade will be usefully employed for the United States and profitably for themselves.
Fine crops in America! Paper money abolished! And cash not scarce!”
Amsterdam, November 29, 1781—wrote to the honorable Mr. Searle: While you were at sea I received the inclosed dispatches, with a desire to open them if you were absent, which I did, and read them with very great pleasure. Mrs. Searle’s letter I did not open. You will receive it as I did.
I have received your kind letter from L’Orient: The dispatches for congress are not now of any consequence, as duplicates and triplicates of them, have arrived by Brown and Newman. You may burn them, if you please, or let them lie in your chest until you return: but I beg you would observe a total silence about them.
I congratulate you with great joy on the surrender of York and Gloucester, Lord Cornwallis and his army. After this I think we have nothing to fear. If their high mightinesses would embrace this critical moment to propose an alliance with France and America, it would be the greatest stroke of policy which they have struck this century: but they are not to be depended on.
I have received some very agreeable dispatches from congress, of which you may hear in due time. They could not be better timed.
Amsterdam, December 1, 1781—wrote to Mr. Jennings: “Last night I received your favor of 28th November, and shall take the proper care of the papers inclosed. I must beg your pardon for not having regularly answered your correspondence lately as I ought; but I have had too little health, and too many other affairs to be punctual to pay my debts to my friends.
I thank you, sir, for your humanity, patriotism and friendship, in advancing an hundred pounds for the use of Mr. Laurens. I will pay you, in behalf of congress, this hundred pound, in any way and at any time you point out; and shall be obliged to you to assure the illustrious sufferer, by means of your friend, that as long as I have any thing to depend on for myself, he may depend on the same.
Yet to tell you a secret, I have not public money at my disposal, sufficient to answer the demands upon me; and it would be better for Mr. Laurens’ friends to write to Dr. Franklin, who is willing and able to supply Mr. Laurens, on account of congress, with what he may want. I will write to the Dr. myself and they had better write too.
You may assure the sufferer that congress have resolved to offer General Burygoyne in exchange for him: that Dr. Franklin has received the resolution and written to England about it. This I have from the Dr. in a letter within a few days past.
I fancy Mr Laurens will be better treated  now. If Burgoyne should be refused, perhaps congress will make other offers; but this will take time.”
Amsterdam, December 1, 1781—wrote to Miss Martha Laurens, au Vigan en Cevennes: “My dear Miss Laurens, I was last evening favored with your letter from Vigan of the 14th of November, and am very much obliged to you, for writing to me upon this occasion, a letter, which notwithstanding your modest and amiable apologies, does the highest honor to the taste and mental accomplishment of the writer, and to the virtues of a daughter worthy of my excellent friend, President Laurens.
Believe me, Miss Laurens, I never had the least intimation or suspicion, that your father was in want of money until I saw, within a few days, some paragraphs to that purpose in a London paper.
A worthy friend of mine, Mr. Edmund Jennings, of Brussells, has given orders to supply your father with an hundred pounds for his present necessities; and I have written assurances, that as long as I shall have any resource for my own subsistence, Mr. Laurens shall have a share of it, if necessary; and I have agreed to pay Mr. Jennings his hundred pounds on account of the United states.
Notwithstanding this, I apprehend you have written to his excellency Dr. Franklin, at Passy upon the subject. If you have not, I should advise you to do it immediately. America has found it difficult to establish in Europe, funds sufficient for her necessary services; and has not been able to afford all the relief she desired, to her suffering sons and servants. She is not however so poor, I flatter myself, as to be unable to furnish, to so distinguished and so excellent a citizen, the sums that he may have occasion for.—Mr. Franklin, I am persuaded, has it in his power, and not less in his inclination, to establish a fund in London, equal to all the wants of Mr. Laurens. It is but a very trifle of money that I have at my disposal, and this shall be at his command as long as it lasts. I have advised you to write to Mr. Franklin; I will do the same; and I doubt not but you may rest assured that nothing will be omitted for your father’s relief.
I had the honor to serve in congress with your father; and for his abilities, his attachment to his country, his inviolable integrity, and numerous other virtues, I conceived an esteem for him, which will never be obliterated; but I did not know, until I received your letter, that my friend had a daughter in France.
Give me leave to congratulate you on the glorious news from America; and in the distinguished share of your worthy brother in accomplishing that great event. After a very honourable and a very successful voyage to Europe, he had the peculiar good fortune to be present and to draw up the capitulation. Very few American young ladies, Miss Laurens, have the happiness to have a father and a brother at the same time among the most meritorious servants and brightest ornaments of their country.
Congress have resolved to exchange General Burgoyne for your father; and who has received the resolution, has written to England concerning it. I hope it may succeed, especially as another army has now followed the example of Burgoyne’s. Indeed I sincerely wish that the English nation would permit mankind to retain some part of the opinion, that was once entertained of their generosity: but they seem determined to put it out of all dispute that they are not the same nation.”

John Adams.




